DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,5-7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 7345277)(hereinafter Zhang) in view of Dor (US 5471678)(hereinafter Dor).
Regarding claim 1, Zhang teaches a conversion assembly (fig 1A, infrared imaging system 100) to be secured to a hard hat (114) having a protective dome cover, the conversion assembly comprising:
a cover (112) to flexibly extend over the protective dome cover of the hard hat (114), the cover (112) including a dome strap extendable over the protective dome cover (fig 1A, the harness 112 comprising a strap extending over the protective dome cover of the headgear 114) and a periphery strap flexible extendable around the protective dome cover in one continuous loop covering the front of the hard hat (fig 1A, the harness 112 comprising a strap extending around the protective dome cover of the headgear 114, although it does not show clearly that the strap extending in one continuous loop, it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the strap extending around the protective dome cover of the headgear 114 for the benefit of securing and balancing the imaging system to the headgear);
a plurality of compartment housings (housings for a camera, a display device at the front, and a housing for a power assembly at the back) operatively secured about the periphery strap (fig 1A);
a battery housed within one of the plurality of compartments (104);
a plural of electronic circuits (circuits of camera, display device and a power assembly), each of the plurality of electronic circuits housed within one of the plurality of compartment housings (fig 1A).
Zhang does not clearly show in fig 1A, each of the plurality of electronic circuits housed within one of the plurality compartment housings other than the battery compartment housing. However, Zhang teaches in fig 1B, the sensor assembly 102 comprising two compartment housings for two sensors 118 and 116; and the first sensor 116 comprising a sensor sensitive to radiation in the VIS and NIR spectral ranges, and the second sensor 118 comprising a sensor sensitive to radiation in the LWIR spectral range, then each of the sensors performs a function independent of the other (column 7, lines 8-13). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the sensor assembly 102 in fig 1A comprising two housings for two independent function sensors as taught in fig 1B for the benefit of providing an infrared sensor system that produces a good resolution image, and is adaptable for use in harsh environments (Zhang, column 1, lines 62-64).
Zhang does not clearly show the hardhat 114 comprising a visor and a mechanical connector for removably securing the conversion assembly to the hard hat. However, in the same field of endeavor, Dor teaches a helmet comprising a visor (9) and the strap system comprising a helmet hook 82 which has a curved lip portion 84 to engage around the visor, the strap system comprising a dome strap extendable over the protective dome cover and a periphery strap extendable around the protective dome cover in one continuous loop covering the front of the hard hat directly above the visor (figs 1-2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap system of Zhang with the connector of Dor for the benefit of engaging the system around the visor of the helmet and securing the system to the headgear (Dor, column 4, lines 57-59).
Regarding claim 5, Zhang teaches a portion of the plurality of compartments are secured to the periphery strap (fig 1A).
Regarding claim 6, the modified Zhang teaches a visor compartment fixedly secured to the periphery strap and positioned adjacent the visor of the hard hat (Zhang, fig 1A, the housings for the camera and the display device is fixedly secured to the periphery strap and positioned at the front rim of the hard hat, adjacent the visor of the hard hat).
Regarding claim 7, Zhang teaches a wire harness connected to the dome strap and the periphery strap and electrically connected the plurality of electronic circuits together (fig 1A, column 6, lines 3-5, the assembly 106 includes the necessary wiring 108 to interconnect the sensor assembly 102 to the power assembly 104 and the assembly 106 comprising a dome strap and a periphery strap).
Regarding claim 12, Zhang teaches a wire harness connected to the dome strap and the periphery strap and electrically connected the plurality of electronic circuits together (fig 1A, column 6, lines 3-5, the assembly 106 includes the necessary wiring 108 to interconnect the sensor assembly 102 to the power assembly 104 and the assembly 106 comprising a dome strap and a periphery strap).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the reasoning and combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732